OPINION OF THE COURT

Per Curiam.

Respondent was admitted to practice in 1951 and maintains an office for the practice of law in Watertown, New York. The charges of misconduct brought by petitioner include neglecting legal matters entrusted to him (Code of Professional Responsibility, DR 6-101[A][3]) and collecting a clearly excessive fee (Code of Professional Responsibility, DR 2-106LA]).
The referee appointed by this court to find and report the facts found that in several instances respondent “neglected to pursue in a reasonable period of time matters which he was retained to do and which did not require any particular degree of legal experience or expertise.” On review of the record we confirm the referee’s report and find respondent guilty of violations of DR 6-101(A)(3). We also find that in one instance respondent retained a clearly excessive fee in violation of DR 2-106(A). We note that in that case respondent returned a portion of the fee. Under all of *328the circumstances, including the absence of any other complaint against respondent in more than 30 years of practice, we conclude that he should be censured.
Dillon, P. J., Callahan, Doerr, Denman and Moule, JJ., concur.
Order of censure entered.